Citation Nr: 1610454	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to January 1970. 

These matters are on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for hypertension and granted service connection for PTSD and assigned that disability a 30 percent disability rating effective March 21, 2007.  In a March 2009 rating decision, the RO increased the disability rating for PTSD to 50 percent effective March 21, 2007.

In December 2010, the Board remanded the case for further development.  In June 2012, the Board granted an increased rating of 70 percent for PTSD and remanded the remaining claims on appeal for further development.

The claims for service connection for hypertension and a TDIU claims are now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam and is presumed to have been exposed to herbicide agents such as Agent Orange.

2.  The Veteran's hypertension was not manifest during service or for many years thereafter, and is unrelated to service, to include exposure to herbicide, or to a service-connected disability. 
3.  The evidence does not show that it is at least as likely as not that that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed related to service or herbicide exposure therein, nor is it proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii) .

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he suffers from hypertension as a result of exposure to Agent Orange during service.  Alternatively, he contends that it is secondary to his service-connected PTSD.

Initially, the Board finds that the presumptive service connection provisions of 38 C.F.R. § 3.307 and 3.309(a) and service connection based on the theory of continuity of symptomatology under the provision of 38 C.F.R. § 3.303(b) are not applicable in this case.

In this regard, on June 2014 VA examination, the examining physician opined that the Veteran's hypertension is less likely than not secondary to herbicide exposure.  Accordingly, service connection is not warranted on a presumption of herbicide exposure.  This only provides medical evidence against this claim. 

Moreover, the Veteran does not contend, nor does the evidence show, that any hypertension began in service or within a year of service.  

Rather, as will be discussed in further detail below, the record reflects that the Veteran was diagnosed with hypertension in July 2003, which is at least 33 years after discharge from active service.  

Accordingly, service connection is not warranted on a presumptive basis or theory of continuity of symptomatology.

The Veteran is not precluded, however, from establishing service connection with proof of actual direct causation as due to active duty service or secondary service connection.  Combee v. Brown, 34 F.3d 1039, 1041-42  Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, service connection is also not warranted on these bases.

With regard to the issue of whether service connection for peripheral neuropathy is warranted on a direct basis, the Board finds no medical evidence associating the Veteran's hypertension to any incident of service.  Accordingly, service connection is not warranted on a direct basis.

With regard to the issue of whether service connection for hypertension is warranted on a secondary basis, the record includes several VA examinations and opinions which provide highly probative evidence against this claim on this important issue.

Pursuant to the Board's December 2010 remand, after a thorough review of the claims file and examination of the Veteran, the examining physician diagnosed hypertension and opined that it was not caused by or related to service-connected PTSD (no clinical correlation).  The rationale was that there is no evidence to support worsening beyond the natural progression.

Pursuant to the Board's June 2012 Remand, on June 2014 VA examination, the examining physician diagnosed essential hypertension which he opined was not caused or inquired during service or by service connected conditions, based on a thorough examination of the Veteran, review of the claims file, and medical research studies.

The claim must be denied.

In this regard, the Board finds that the numerous VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and physical examinations, the examiners concluded that the Veteran's hypertension was not related to his service or aggravated by his service-connected PTSD.  In the aggregate, the examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has taken the contention that this disability was caused by in-service herbicide exposure or related to his service-connected PTSD other service connected disability sincerely (this was the basis of multiple Board remand in order to address this medical question).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

II.  TDIU Claim

In this case, the issue of entitlement to a TDIU has been raised by the record in connection to the Veteran's previously adjudicated claim for an increased rating for PTSD . When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2015).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if, as in the instant case, the veteran has two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. §§ §§ 3.340, 3.341, 4.16(a) (2015).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(c).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2015).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
The Veteran is currently service-connected for PTSD, rated 70% disabling; tinnitus, rated 10% disabling and bilateral hearing loss, rated as noncompensable.
 
The combined disability rating was 70 percent, effective from September 21, 2007.

Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Turning to the merits of the claim, on June 2008 VA mental disorders examination, the Veteran stated that he lost 5 weeks of employment in the past 12-month period due to a physical injury caused by defensive tactics training at work.  He denied any significant problems with occupational functioning due to his PTSD.  

VA treatment records include a November 2008 psychiatry note which indicates that he had not worked since May 2008 due to a work-related injury.  A July 2009 report indicates that he was placed on light duty at work and was confined to one area due to his irritability.  

A November 2009 psychology report reflects occupational problems due to job stress and dealing with a workers' compensation claim.  

An April 2010 report reflects that he had to resign, because he was unable to sit or stand.  An April 2010 psychiatry outpatient note reflects the Veteran's complaint that he was unable to work due to workplace stress.
 
On January 2011 VA mental disorders examination, after a thorough examination of the Veteran and review of the claims file, the examining physician opined that his individual unemployability is less likely than not caused by or a result of PTSD.  The examining physician opined that although he reported difficulty in establishing and maintaining effective work and social relationships, there was no total occupational impairment due to PTSD symptoms.

On May 2014 VA mental disorders examination, the Veteran indicated that he retired in 2010 due, in part, due to his age and condition.  He also indicated that he did not like being around others and stated that his PTSD symptoms made it difficult for him to work.  The examining physician opined that it is not likely that the Veteran was unable to secure or follow a substantially gainful occupation as a the result of his PTSD based on a thorough review of the claims file, review of the DSM-5 guidelines, and current examination.  The examining physician opined that based on his documented and subjectively reported symptoms of PTSD exclusively, he did not currently appear to be unemployable.  The examiner further opined that the Veteran's functional impairments , including sleep impairment, subjective difficulty concentrating, and avoidance of crowds and noise, did not necessarily preclude his ability to maintain gainful physical or sedentary employment.

On May 2014 VA audiology examination, the Veteran described his tinnitus as irritating and stated that his hearing loss impacted his ability to work since it caused difficulty with conversations.

On June 2014 VA general medical examination, he presented with a history of employment as a welder, police officer, and maintenance employee at a prison.  He reported that he medically retired after a job-related accident in which he was injured while participating on a self-defense tactics and broke his right elbow and injured his back.

After a thorough review of the claims file, examination of the Veteran, and review of current medical literature, the examining physician opined that he is capable of full to sedentary physical activity and that his service-connected disabilities did not prevent him from securing or following a substantially gainful occupation due to his service-connected disabilities.

The Board finds that the great weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose.  In this case, the May and June 2014 VA examining physicians opined that the Veteran's service-connected PTSD, would not necessarily preclude his ability to maintain gainful employment, both physical and sedentary.  This history, and some of the Veteran's own prior statements, provides evidence against this claim. 

The Veteran's statements to the VA medical personnel regarding the fact that he had not worked since May 2008 due to a worker's comp (post-service) injury and that he medically retired after a job-related accident in which he sustained right elbow and back injuries, are found to provide highly probative evidence against his claim.

Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities render his unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations, particularly in light of his nonservice connected problems. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the medical evidence in this case provides particularly negative evidence against this finding.  

In this regard, it is important for the Veteran to understand that a 70% disability evaluation represents a significant problem (very generally, a 70% reduction in the Veteran's ability to work).  If the Board did not consider the Veteran's statements, including his main contention that his PTSD caused him to not want to be around others (including in a work environment), there would be a very limited medical basis for the current finding of 70% (including the 70% disability rating for his PTSD, 10% rating for bilateral hearing loss, and noncompensable rating for tinnitus), let alone a higher rating, as the objective medical evidence, rather than supporting his claim, has, as a whole, consistently provided evidence against his contentions.  The problems the Veteran has indicated are the problems a Veteran with a 70% disability evaluation would have in getting and maintaining a job, with additional issues caused by several nonservice connected problems that are serious.  At points, the Veteran's own statements and VA examiners' opinions suggest that he can work, in a sedentary capacity or that he cannot work as the result of nonservice connected work-related back and right elbow disabilities.  We cannot use nonservice-connected disabilities as a basis to find that the Veteran cannot work.  In sum, the evidence does not reflect that the Veteran is unable to work due solely to his service-connected disabilities.  Rather, the evidence suggests that he is unable to work due, in some part, to his nonservice-connected disabilities. 

While the Board has carefully reviewed the Veteran's statements over time, the problems that the Veteran has indicated he has (overall) are consistent with this combined 70% rating, but not consistent with a finding that the Veteran cannot work due to his service connected disabilities, either individually or as a whole.
Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  The RO sent the Veteran a letter in February 2008 and October 2012, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to TDIU.  Nothing more was required.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions. 

Pursuant to the Board's December 2010 and June 2012 remands, the Veteran was afforded relevant VA examinations in January 2011 and May and June 2014.  The Board finds that the examination reports and opinions show the examining physicians considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the Veteran's TDIU claim, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the June 2014 VA examinations. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

ORDER

Service connection for hypertension is denied.

TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


